Citation Nr: 1708688	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for bilateral hearing loss and bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.


FINDINGS OF FACT


1.  New evidence that tends to substantiate the claim of service connection for bilateral hearing loss and tinnitus has been received since the final August 1970 rating decision that denied service connection for an ear disability.

2.  The Veteran's bilateral hearing loss and tinnitus were incurred in or caused by military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus, are reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

3.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the Veteran's hearing loss and tinnitus claims, the claims are being reopened and granted, representing a full award of the benefits sought on appeal.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108  (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran filed his initial ear disability claim in June 1970.  The AOJ denied service connection for that claim in an August 1970 rating decision; service connection was denied at that time because the AOJ found no evidence of a current disability of record.  The Veteran was notified of that decision in an August 1970 letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in July 2009. 

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the August 1970 notice letter, the August 1970 rating decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156 (2016).

Since the August 1970 rating decision, the Veteran submitted private treatment records and a medical opinion which demonstrate diagnosis and treatment for hearing loss.  The Veteran additionally provided statements regarding his hearing loss and tinnitus in July 2009. 

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claims of service connection for hearing loss and tinnitus has been received in this case, and that the claims are reopened.  See 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, to include hearing loss and tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a)); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2016); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

The Veteran has reported in several statements that he currently suffers from hearing loss and tinnitus; in his July 2009 claim, he asserts that he has suffered from both since active duty.  The Veteran has also asserted on appeal that he was exposed to loud noise during military service in Vietnam through exposure to heavy artillery, mortars, and small arms fire.  The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was Field Artillery.  Additionally, a September 2003 PIES response confirmed that he served in Vietnam from January 1968 to January 1969.  Thus, the Board finds that acoustic trauma in service is conceded.

A review of the Veteran's service treatment records does not document treatment for, complaints of, or diagnosis of bilateral hearing loss or tinnitus during military service.  The Veteran's audiometric data obtained on separation from service in June 1969 is as follows: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
15
10
10
-
20
-
LEFT
15
10
10
-
15
-







The Veteran underwent a VA audiologic examination in August 2009; on examination, the following audiometric data below was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
35
40
60
60
60
96%
LEFT
30
40
70
70
70
96%






The examiner diagnosed the Veteran with bilateral hearing loss .  He then opined that the Veteran's bilateral hearing loss was less likely as not related to his military service, to include the noise exposure therein, concluding as follows: 

The Veteran's pre-induction and separation physicals [s]how hearing thresholds in both ears that do not meet the VA's criteria to be considered "disabling".  The Veteran's separation physical dated [June 11, 1969], showed normal hearing thresholds in both ears from 500 to 4000 Hz. 

Based on the normal hearing thresholds obtained at the time of separation from the military and the lack of audiologic evidence showing that a hearing loss manifested within one [y]ear of separation, the Veteran's current bilateral hearing loss is less likely as not related to or caused by his military noise exposure. 

The Veteran additionally submitted an August 2009 letter and medical records from Dr. J.M.M., indicating that he examined the Veteran and diagnosed him with bilateral sensorineural hearing loss.  Dr. J.M.M. further noted that the Veteran had two tours of Vietnam and was exposed to high intensity, high decibel noise as an artillery man.  He concluded that the Veteran's hearing loss was "as likely as not . . . in part due to your history of noise exposure during your service to your country in the United States Army." 

Based on the foregoing evidence, the Board finds service connection for hearing loss and tinnitus is warranted.  

The evidence of record, particularly the August 2009 VA examination, demonstrates a current disability of bilateral hearing loss.  See 38 C.F.R. § 3.385. Likewise, the Veteran has reported in several statements that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the first element of service connection has been met in this case.  McClain v. Nicholson, 21 Vet. App. 319 (2016).

Regarding the second element of service connection, the Board finds that the types, places and circumstances of the Veteran's service, including his noted service in the Republic of Vietnam and his MOS as a field artilleryman, is consistent with the noise exposure he has attested to having during military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

While the Veteran submitted a claim for ear disability in June of 1970, a review of the claims file does not document any diagnosis or other records indicating bilateral hearing loss and tinnitus until many years after military service.  Consequently, service connection on a presumptive basis must be denied in this case.  See 38 C.F.R. §§ 3.307, 3.309. 

Turning to the VA examiner's opinion, that opinion appears to be based solely on the lack of any presence of hearing loss noted during service or at discharge therefrom.  Because the examiner does not provide any other rationale in support of the portions of that opinion related to the nexus between the Veteran's hearing loss and his military service, the Board cannot find that this medical opinion is adequate or consistent with VA case law.  See Hensley, supra.   Thus, that medical opinion has little to no probative value.

The sole remaining evidence respecting a nexus is Dr. J.M.M.'s opinion, which concludes that the Veteran's hearing loss was as likely as not in part due to his in-service history of exposure to high intensity, high decibel noise working in Field Artillery in Vietnam.  The Veteran's lay statements additionally indicate that his hearing loss began during and has been present since service.  Based on this evidence, the Board finds that the evidence of record demonstrates that the Veteran's current bilateral hearing loss was incurred in or caused by service. See 38 C.F.R. §§ 3.102, 3.303.

Turning to the evidence respecting tinnitus, the Board notes that neither the VA examiner nor Dr. J.M.M. addresses tinnitus in their opinions.  The Veteran stated that he had tinnitus ever since his military service.  The Board finds the Veteran's consistent and competent lay statements indicating that he had tinnitus ever since military service to be both credible and probative.  The record does not contain any records that contradict that statement.  Thus, the Board also finds that the Veteran's tinnitus was incurred in or caused by service.  See 38 C.F.R. §§ 3.102, 3.303(b); see Fountain, supra.

In conclusion, by resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Fountain, supra.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.

"
ORDER

New and material evidence with respect to the claims of service connection for bilateral hearing loss and tinnitus has been received and those claims are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


